ORDER
PER CURIAM.
AND NOW, this 13th day of April, 1992, the relief requested in the Petition for Review filed on behalf of Local 22, Philadelphia Fire Fighters’ Union, International Association of Fire Fighters, AFL-CIO, By Its Trustee Ad Litem, Les Yost and Lodge No. 5, Fraternal Order of Police, By Its Trustee Ad Litem John Shaw, is denied.
Opinion to follow. (See — Pa. -, 613 A.2d 522.)
LARSEN, J., did not participate in the consideration or decision of this matter.
ZAPPALA, PAPAD ANOS and CAPPY, JJ., did not participate in the decision of this matter.